DETAILED ACTION 
This action is pursuant to the claims filed on January 24, 2020. Currently claims 1-20 are pending. Below follows a complete first action on the merits of claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5 is objected to because of the following informalities:  amend “extendible shaft” to –extendable shaft – in line 2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “extendible shaft” to –extendable shaft – in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200). 
Regarding independent claim 1, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, and an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit); 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposed within the interior conduit of the body (See Fig. 10-11; [0091]) and extending distally out of the distal end of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206) removably connectable to and retainable on the body (locking nut 206 can be removable connectable by disassembly), the locking nut being selectively movable between a locked position and an unlocked position ([0092] refers to the locking but 206 moving between a locked and unlocked position).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more compression flanges positioned circumferentially about the extendable shaft and that are configured to flex toward and away from the extendable shaft, the one or more compression flanges being configured to flex toward the shaft when the locking nut is in the locked position, the one or more compression flanges comprising one or more contact pads extending radially from the compression flanges, the one or more contact pads being configured to restrict the movement of the shaft when one or more compression flanges flex toward the shaft.
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The system further comprises one or more flanges (collet 50 including legs 126) disposed circumferentially around a shaft (32; Fig. 4) that provide a clamping force (i.e. configured to flex) on shaft (32) when in the locked position to hold the shaft in place that is released when in the unlocked position (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 10, Lines 55-67; Col. 11, Lines 38-56). 
Regarding dependent claim 2, in view of the combination of claim 1, Walen further discloses wherein the one or more contact pads extend radially inward toward the extendable shaft (see Fig. 8A, where portion 132 of pad 128 extends radially inward; Col. 6, Lines 8-10).
Regarding dependent claim 3, in view of the combination of claim 2, while Walen discloses the contact pads extend inward, Walen does not explicitly disclose wherein the one or more contact pads extend between 0.04 mm and 0.20 mm radially inward from the one or more compression flanges. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Walen to include the one or more contact pads extend between 0.04 mm and 0.20 mm radially inward, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding dependent claim 4, in view of the combination of claim 1, while Walen discloses the contact pads extend in a proximal-distal direction, Walen does not explicitly disclose wherein the one or more contact pads extend between 0.1 mm and 1.0 mm in a proximal-distal direction. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Walen to include the one or more contact pads extend between 0.1 mm and 1.0 mm in a proximal-distal direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding dependent claim 5, in view of the combination of claim 1, Walen further discloses wherein the one or more contact pads include a portion that extends radially outward away from the extendible shaft (see Fig. 8A, where portion 135 of pad 128 extends radially outward; Col. 6, Lines 4-5).
Regarding dependent claim 6, in view of the combination of claim 1, Walen further discloses wherein the one or more compression flanges are formed on a ring that is selectively connectable to the distal end of the body (Fig, 8A-8B display flange 126 formed on a ring 125 cable of being selective connectable).
Regarding dependent claim 7, in view of the combination of claim 1, Greep/Walen do not explicitly disclose wherein the one or more compression flanges are integrally formed with the distal end of the body and extend distally therefrom. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to integrally form the compression flanges with the distal end of the body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V) (B). 
Regarding dependent claim 9, in view of the combination of claim 1, Greep/Walen do not explicitly disclose wherein the one or more compression flanges are integrally formed with the locking nut. However, it would have been obvious to one having ordinary skill in the 
Regarding dependent claim 10, in view of the combination of claim 9, Walen further discloses wherein the body includes a collar (180) with a tapered interior surface (Col. 7, Lines 44-45), wherein the tapered interior surface is configured to interact with the one or more compression flanges to flex the compression flanges toward the extendible shaft when the locking nut is in the locked position (Col. 7, Lines 26-33 refer to the intermediate section (which includes tapered collar 180) interacting with the collet 50 (which includes flanges 128) for locking and unlocking the shaft).
Regarding dependent claim 11, in view of the combination of claim 1, Walen further discloses further comprising one or more grooves (170) associated with the body, and wherein the locking nut (206) includes one or more pins (160), the one or more pins being configured to travel through the one or more grooves to move the locking nut between the locked position and the unlocked position (Col. 7, Lines 26-33).
Regarding dependent claim 13, in view of the combination of claim 11, Walen further discloses wherein each of the one or more grooves comprises an entry segment, an intermediate segment, and a terminal segment.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Potempa et al (US PGPUB: 2006/0218752).
Regarding dependent claim 8, in view of the combination of claim 1, Greep/Walen do not explicitly disclose wherein the locking nut comprises a tapered interior surface, wherein the tapered interior surface is configured to interact with the one or more compression flanges to flex the compression flanges toward the extendible shaft when the locking nut is in the locked position. 
However, Potempa discloses a locking but (50) a tapered interior surface (conical section 72), wherein the tapered interior surface is configured to interact with the one or more compression flanges (teeth 62) to flex the compression flanges towards the extendable shaft when the locking nut is in the locked position ([0058]; collet handle 50, specifically conical section 72, increasingly engages the ramped teeth 62, forcing the teeth 62 onto the inner tube 14 and ultimately lock the inner tube 14 in place relative to the outer tube 12 due to the high friction forces). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Potempa. This configuration provides the benefit of easier compression ([0060]).
Regarding dependent claim 12, in view of the combination of claim 11, Greep/Walen does not explicitly disclose wherein the locking nut further comprises one or more slots disposed in a distal end of the locking nut and being configured to reduce a force required to move the locking nut between the locked position and the unlocked position.

    PNG
    media_image1.png
    435
    444
    media_image1.png
    Greyscale
However, Potempa discloses a locking (50) comprising one or more slots (slots formed by flaps 84) disposed in the distal end of the locking nut (see annotated Fig. 10 below). The slots (82) extend at least partially towards the proximal end (as broadly claimed, see Fig. 10 where the pattern of one or more slots extends towards the proximal end). The one or more slots extend radially between the interior and exterior surface of the locking nut (as broadly claimed, see Fig. 10 where the slots formed by flaps 84 extend between surfaces of the locking nut). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0060] discusses the flaps/slots allowing for easier compression of the nut 50 when gasped by the user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Potempa. This configuration provides the benefit of easier compression ([0060]). 

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Weber et al (US Patent No.: 4,919,129), further in view of Ineson (US PGPUB: 2015/0257816). 
Regarding independent claim 14, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit), and a conductor extending along a length within the interior conduit and between the proximal end and the distal (Fig. 10; [0056] discusses cable  that deliver energy to the electrode tip located at the distal end of the extendable shaft, necessarily comprising a conductor for electrical communication); 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposable within the interior conduit of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween). 
Greep does not explicitly disclose a sliding conductor secured to the extendable shaft, the sliding conductor comprising a main portion extending along a length of an interior portion of the extendable shaft and further comprising a contact portion, the contact portion maintaining a conductive connection with the conductor of the body when the extendable shaft is selectively moved between the retracted position and the extended position. 
However, Weber disclose a surgical instrument (Fig. 1-2) comprising a sliding conductor (sliding electrode 13 including conductor 33) secured to an extendable shaft (31; note conduct 33 secured to extendable shaft 31 via body 37; Col. 2, Lines 28-31 discuss the shaft as extendable). The sliding conductor comprises a main portion (33) extending along an interior portion of the extendable shaft (see Fig, 2 where 33 extends along interior portion of 37 which is part of extendable shaft 31). The sliding conductor comprises a contact portion (necessarily comprises a contact portion connected to the power source) that maintains a conductive connection with the conductor when the shaft is moved (Col. 2, Lines 28-31; Col. 2, Lines 40-46 discuss the extension and retraction of the shaft and the deliverance of energy through the conductor to the electrode, interpreted as maintaining contact as energy is delivered to the electrode tip when extended). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Greep to incorporate the sliding conductor of Weber. This configuration provides the benefit of control over the retractable electrode to facilitate deep surgical procedures at confirmed sites (Col. 1, Lines 40-45). 
While Weber discloses a sliding conductor and contact portion, Weber does not explicitly disclose the contact portion extends along an exterior portion of the extendable shaft between the conductor of the body and the exterior portion of the extendable shaft, the contact portion being connected to the main portion by a bend in the sliding conductor; and an end portion of the contact portion of the sliding conductor being at least partially disposed within an opening in the extendable shaft when the contact portion is conductively connected to the conductor of the body.

    PNG
    media_image2.png
    285
    828
    media_image2.png
    Greyscale
However, Ineson discloses a medical device (Fig, 4) comprising a conductor (72) with a contact portion that extends along exterior portion of an extendable shaft (12; see annotated Fig. 4 below). The contact portion is connected to a main portion of the conductor by a bend in the conductor (see annotated Fig. 4 below). The contact portion comprises an end portion at least partially disposed within an opening (groove 190) of the extendable shaft (12; See Fig. 4, 6, 8; [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Greep/Weber to incorporate the contact pad extension and opening in the shaft. This configuration provides the benefit of relatively thin, highly flexible conductor that is bendable during use ([0045]), thereby increasing the ease of use of the device and preventing malfunction. 

Regarding dependent claim 15, in view of the combination of claim 14, Walen further discloses wherein the end portion does not contact the extendable shaft or main portion of the sliding conductor when the contact portion is in conductive connection with the conductor of the body 
Regarding dependent claim 16, in view of the combination of claim 14, Ineson further discloses wherein the opening comprises a hole extending through the extendable shaft (See Fig. 8 where the opening 190 comprises a hole that extends through the shaft 12).
Regarding dependent claim 17, in view of the combination of claim 14, Ineson further discloses wherein the opening comprises an indent in the exterior portion of the extendable shaft (see Fig. 6 and 8 where opening 190 comprises an indent).
Regarding dependent claim 18, in view of the combination of claim 14, Ineson further discloses wherein the bend is positioned at a gap of the extendable shaft (see Fig. 4, 8 where the bend is positioned at the proximal opening 92, interpreted as a gap).
Regarding dependent claim 19, in view of the combination of claim 18, Ineson further discloses wherein the gap is positioned at a proximal portion of the extendable shaft (Fig. 4, Fig, 8).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Weber et al (US Patent No.: 4,919,129) and Ineson (US PGPUB: 2015/0257816). 
Regarding independent claim 20, Greep discloses an instrument (Fig, 10-11), comprising: 
a hand piece (Fig. 10-11; [0091]; handpiece 202)  having an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit) and a conductor extending along a length within the interior conduit between a proximal end and a distal end of the hand piece (Fig. 10; [0056] discusses cable  that deliver energy to the electrode tip located at the distal end of the extendable shaft, necessarily comprising a conductor for electrical communication); 
a shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) positioned at least partially within (See Fig. 10-11; [0091])  and selectively extendable from the hand piece between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween), the shaft having a conduit therethrough that is in fluid communication with the interior conduit (Fig. 10-11; [0091]; interior of extendable conduit where electrode tool 226 disposed interpreted as interior conduit), 
a locking mechanism ([0092]) configured to selectively secure the shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising: 
a locking nut (206) movable between a locked position and an unlocked position ([0092] refers to the locking but 206 moving between a locked and unlocked position).  
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more compression flanges that are configured to flex towards the shaft, the one or more compression flanges comprising one or more contact pads extending radially inward toward the shaft from the compression flanges, the one or more contact pads configured to restrict movement of the shaft when the one or more compression flanges are flexed towards the shaft.
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The system further comprises one or more flanges (collet 50 including legs 126) disposed circumferentially around a shaft (32; Fig. 4) that provide a clamping force (i.e. configured to flex) on shaft (32) 
Further, Greep/Walen do not explicitly disclose a sliding conductor secured to the shaft, the sliding conductor comprising a main portion and a contact portion, the main portion extending along an interior length of the conduit of the shaft. 
However, Weber disclose a surgical instrument (Fig. 1-2) comprising a sliding conductor (sliding electrode 13 including conductor 33) secured to a shaft (31; note conduct 33 secured to extendable shaft 31 via body 37; Col. 2, Lines 28-31 discuss the shaft as extendable). The sliding conductor comprises a main portion (33) extending along an interior length of the extendable shaft (see Fig, 2 where 33 extends along interior portion of 37 which is part of extendable shaft 31). The sliding conductor comprises a contact portion (necessarily comprises a contact portion connected to the power source) that maintains a conductive connection with the conductor when the shaft is moved (Col. 2, Lines 28-31; Col. 2, Lines 40-46 discuss the extension and retraction of the shaft and the deliverance of energy through the conductor to the electrode, interpreted as maintaining contact as energy is delivered to the electrode tip when extended). Therefore, it 

    PNG
    media_image2.png
    285
    828
    media_image2.png
    Greyscale
While Weber discloses a sliding conductor and contact portion, Weber does not explicitly disclose the shaft comprising a hole in a sidewall thereof adjacent a proximal end of the shaft; the sliding conductor comprising a bend; and the contact portion extending along an exterior portion of the shaft to maintain a conductive connection with the conductor of the body, an end portion of the contact portion being at least partially disposed within the hole in the sidewall of the shaft when the contact portion is conductively connected to the conductor of the hand piece.  

However, Ineson discloses a medical device (Fig, 4) comprising a conductor (72) with a contact portion that extends along exterior portion of an extendable shaft (12; see annotated Fig. 4 above) to maintain a conductive connection with the conductor of the body (Fig. 4; [0045] note contact portion 72 conductively connected to the conductor). The contact portion is connected to a main portion of the conductor by a bend in the conductor (see annotated Fig. 4 above). The contact portion comprises an end portion at least partially disposed within a hole (groove 190) of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794